In an action to recover damages for false arrest, the plaintiff appeals from a judgment of the Supreme Court, Nassau County, dated December 9, 1986, which granted the defendants’ motion for summary judgment dismissing the complaint for lack of personal jurisdiction over the defendants.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Winick in his memorandum decision dated November 7, 1986.
We have also considered the plaintiff’s arguments concerning the issues of waiver and estoppel and find them to be without merit (see, Rich v Lefkovits, 56 NY2d 276; Calloway v National Servs. Indus., 93 AD2d 734, affd 60 NY2d 906). Mangano, J. P., Bracken, Kooper and Spatt, JJ., concur.